Citation Nr: 0720569	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-38 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for arthritis, to 
include as due to exposure to herbicide.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.M.




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of February 2007.  This 
matter was originally on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in November 2006; a 
transcript is of record.  

The issue of entitlement to service connection for arthritis, 
to include as due to exposure to herbicide is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran's current complaints of abdominal pain are related to 
the episode of gastroenteritis he experienced in service, or 
are otherwise related to service.  


CONCLUSION OF LAW

A stomach disability was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2006); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in June 2006, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connection for the claimed 
stomach disability.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also requested that 
the veteran send any evidence in his possession that 
pertained to the claim.   

In that correspondence, the RO also informed the veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
veteran was also provided with a VA examination, a report of 
which has been associated with the claims file.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

At the veteran's November 2006 Board hearing, he testified 
that he experienced stomach pains associated with his 
"nerves."  He explained that his stomach bothered him when 
he became upset.  The veteran's service medical records show 
that in November 1970, he received treatment for stomach 
cramps and diarrhea.  The Board has reviewed the competent 
medical evidence but finds that there is no nexus between the 
veteran's in-service treatment and a current stomach 
disability.

The most pertinent medical evidence in the claims file 
pertaining to the etiology of a stomach disability is a March 
2007 VA examination report prepared by Dr. T.L., which Dr. 
T.L. indicated had been prepared upon reviewing the veteran's 
claims file.  In the report, Dr. T.L. summarized the 
veteran's service medical records as they pertained to 
abdominal pains.  Dr. T.L. noted the November 1970 treatment 
for what he called "gastroenteritis."  Dr. T.L. also noted 
that the rest of the veteran's service medical records, which 
included his separation physical examination report, were 
negative for complaints of abdominal pain.

Regarding current complaints, Dr. T.L. related that the 
veteran reported experiencing the current abdominal pain 
since 2000.  The veteran also reportedly attributed the 
stomach pain to becoming irritated and anxious.  According to 
the report the veteran denied history of ulcers or 
gastroesophageal reflux.  The veteran also reportedly denied 
current symptoms of hemetemisis, melena, diarrhea, or 
constipation.  The veteran did report occasional vomiting.  
On examination Dr. T.L. found the abdomen to be without 
masses, guarding, or rebound.

Dr. T.L. stated that the veteran currently experienced 
"functional abdominal pain."  Dr. T.L. concluded, however, 
that because there was only 1 episode of gastroenteritis in 
1970, that it was "highly unlikely" that the veteran's 
current complaints of abdominal pain were related to his 
military service.  

It is apparent from the report that Dr. T.L. based his 
opinion on a thorough review of the veteran's claims file, 
including his pertinent medical history.  The Board finds 
that because Dr. T.L. thoroughly reviewed the claims file and 
physically examined the veteran that his report is highly 
probative.  The Board has also reviewed the veteran's VAMC 
treatment records, but finds no competent medical evidence of 
a link between a stomach disability and any incident of his 
active duty service.  Instead, the treatment records include 
only a few subjective complaints similar to those reflected 
in the March 2007 VA examination report.  Thus, there is no 
evidence contradicting the findings reported by Dr. T.L. and 
his opinion is dispositive of the issue.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a stomach disability is denied.





REMAND

A review of the claims file shows that in the remand of 
February 2007, the Board requested that the veteran be 
provided with a VA examination for determining whether any 
current arthritis found on examination either began during 
service or was causally linked to any incident recorded 
during service.  In the remand the Board specifically noted 2 
in-service injuries that were documented in the veteran's 
service medical records.  The first such injury was a right 
shoulder strain that was documented in a chronological record 
of medical care dated in April 1971.  The second injury was a 
sprained left ankle that was noted in a chronological record 
of medical care dated in June 1971.  In the remand the Board 
also noted the veteran's current complaints of shoulder and 
ankle pain.  The Board stated that the current medical 
evidence of record was sufficient to establish that there may 
be an association between the veteran's current complaints 
and his in-service complaints as to ankle and shoulder pain, 
thus warranting an examination.  

The record shows that the veteran was provided a VA joints 
examination in March 2007.  A report of that examination, 
however, does not reflect that the VA examiner examined the 
veteran's shoulders.  The report also does not include any 
reference to either the right shoulder injury in April 1971 
or the left ankle injury in June 1971.  

It appears that the VA examination was inadequate and that 
the Board's remand directives have not been completely 
fulfilled.  The Board must remand the veteran's claim of 
entitlement to service connection for arthritis for remand 
compliance.  The Court of Appeals for Veterans' Claims has 
held that a remand by the Board confers upon the veteran, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When 
remand orders are not complied with, the Board must insure 
compliance.  Id.  The Stegall ruling applies to the facts of 
this case.

At the veteran's Board hearing in November 2006, he reported 
arthritis and swelling in his "left leg" and both ankles 
for the past "three or four years."  The veteran related 
this to standing and walking in water for long periods while 
serving in Vietnam.  A VA nexus opinion should include a 
comment pertaining to these weather conditions as a possible 
etiology for the veteran's current complaints.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded another 
joints examination for the purpose of 
determining whether he currently suffers 
from arthritis of both ankles, both 
shoulders, and the "left leg."  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner should 
specifically be requested to obtain x-rays 
of the claimed joints.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
opinions as to whether any arthritis found 
on examination is more likely than not 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the veteran's military 
activity.  The examiner is specifically 
asked to comment on the April 1971 right 
shoulder injury, June 1971 left ankle 
injury, and the veteran's report of 
standing and walking in water when 
offering this opinion (see above 
description in the main body of this 
remand).  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
arthritis, to include as due to exposure to 
herbicide should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


